 1                                                         HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7
                                          AT TACOMA
 8
        MICHAEL W KOCH,                                     CASE NO. C14-5046RBL
 9
                                Petitioner,                 ORDER
10               v.

11      J THOMAS,

12                              Respondent.

13

14

15            THIS MATTER is before the Court on Petitioner Michael Koch’s Motion for Court-

16   Appointed Counsel to represent him in this 28 U.S.C. § 2255 habeas action. [Dkt. # 34].

17            In exceptional circumstances, the court may ask an attorney to represent any person

18   unable to afford counsel under 28 U.S.C. § 1915(e)(1). Franklin v. Murphy, 745 F.2d 1221,

19   1236 (9th Cir. 1984). To find exceptional circumstances, the court must evaluate the likelihood

20   of success on the merits and the ability of the petitioner to articulate the claims pro se in light of

21   the complexity of the legal issues involved. Weygandt v. Look, 718 F.2d 952, 954 (9th Cir.

22   1983).

23

24


     ORDER - 1
 1          Koch has not shown any sort of exception circumstances in support of his Motion for

 2   Court-Appointed Counsel. The Court has already denied [Dkt. # 33] Koch’s untimely and

 3   unpersuasive Rule 60 “fraud on the court” Motion [Dkt. # 29] seeking to vacate his 2005 murder

 4   conviction. The Motion to appoint counsel is DENIED. The Matter is CLOSED.

 5          Koch has failed to make “a substantial showing of a denial of a constitutional right, and

 6   the Court will not issue a Certificate of Appealability.

 7          IT IS SO ORDERED.

 8          Dated this 7th day of January, 2020.

 9

10                                                         A
                                                           Ronald B. Leighton
11                                                         United States District Judge

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER - 2
